Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6 and 7, filed 7/20/2021, with respect to 35 USC 112 b and d have been fully considered and are persuasive.  The rejections of 3/30/2021 have been withdrawn.  The amendments to the claims to remove the 112 b and d rejections necessitated a new search because the scope of the claims have been adjusted by the amendments. 
Applicant's arguments filed 7/20/2021 have been fully considered but they are not persuasive. The spatial locations of the structure disclosed in claims 1 and 3 of the instant application are broad enough to be taught by the reference Suwa.  The examiner interprets Suwa to teach the structures of the gas fuel, combustion supporting gas, solid fuel tube and others to be in the same configuration and stopping and starting in an analogous manner as the instant application.  Suwa teaches prior at that teaches mixing, to make the rejeciton more clear, the examiner has further clarified the 102a rejection of claim 1 and also added a 103 rejection for claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 4,928,605 Suwa (hereinafter “Suwa”). 
Regarding claim 1, US 4,928,605 Suwa (hereinafter “Suwa”) discloses:
An auxiliary burner for an electric furnace for manufacturing molten iron by melting iron scrap (Technical Field column 1 lines 15 to 18),
which is attached to the electric furnace and uses a gas fuel and a solid fuel as fuel (column 2 lines 28 to 30 teaches known prior art to include FIG. 1 shows an instance of the conventional combination burner which uses pulverized coal mixed with a liquid fuel),
comprising: a solid fuel injection tube (conduit 233 in fig. 1 used as prior art for reference; pulverized coal-supplying pipe 202 in fig. 9) defining a first flow path through which the solid fuel passes and configured to inject the solid fuel from a tip of the first flow path (column 2 lines 62 to 66 teaches prior art The pulverized coal discharged from the outlet 241 is mixed with the auxiliary combustion gas discharged from the outlet 242 and is burned by the assistance of the primary flame by the liquid fuel, producing a secondary flame; column 13 lines 48 to 52 teach The pulverized coal, which is introduced into the supplying pipe 202 together with the carrier gas, is jetted into 
a gas fuel injection tube arranged around the solid fuel injection tube (auxiliary combustion gas-supplying conduit 232 teach what is known in the prior art with fig. 1 and column 2 lines 51 to 56; column 12 lines 11 to 54 teach gaseous or liquid fuel-supplying conduit 203 feeds to 209a to 209n denote a plurality of auxiliary combustion gas heaters circumferentially disposed around the pulverized coal-supplying pipe 202), 
defining a second flow path through which the gas fuel passes between the gas fuel injection tube and an outer wall of the solid fuel injection tube (fig. 1 and column 2 lines 44 to 51 teach the known art; column 12 lines 11 to 54 teach gaseous or liquid fuel-supplying conduit 203 feeds to 209a to 209n denote a plurality of auxiliary combustion gas heaters circumferentially disposed around the pulverized coal-supplying pipe 202),
and configured to inject the gas fuel from a tip of the second flow path (fig. 1 and column 2 lines 44 to 51 teach what is known in prior art; fig. 9 and column 12 lines 11 to 54 teach auxiliary combustion gas nozzle is formed to inject and burn gas fuel using auxiliary combustion gas into mixing chamber 214 and is therefore analogous to injecting gas fuel); 
and a combustion-supporting gas injection tube arranged around the gas fuel injection tube (column 2 lines 51 to 66 and fig. 1 teach what is known in the prior art; fig.9 and auxiliary combustion gas-supplying conduit 206 teach an analogous design concept to the instant application because gas-supplying conduit 206 is arranged around the plurality of conduits for supplying gaseous or liquid fuel 203),
defining a third flow path through which a combustion-supporting gas passes between the combustion-supporting gas injection tube and an outer wall of the gas fuel injection tube (auxiliary combustion gas-supplying conduit 234; fig.1, column 2 lines 66 to 68, column 3 lines 1 to 9 teach what is known in the prior art; fig. 9 and column 12 lines 11 to 54 teach 213 denotes a curtain nozzle for jetting auxiliary combustion gas so that the flow of auxiliary combustion gas forms an auxiliary combustion gas curtain enclosing the combustion chambers 210a to 210n which accomplishes the thing as the structure defined in the instant application), 
and configured to inject the combustion-supporting gas from a tip of the third flow path (column 3 lines 2 to 9 teach what is known in the prior art; auxiliary combustion gas-supplying conduit 234; fig.1, column 2 lines 66 to 68, column 3 lines 1 to 9 teach what is known in the prior art; fig. 9 and column 12 lines 11 to 54 teach 213 denotes a curtain nozzle for jetting auxiliary combustion gas so that the flow of auxiliary combustion gas forms an auxiliary combustion gas curtain enclosing the combustion chambers 210a to 210n),
wherein a front end of the solid fuel injection tube is located inside the gas fuel injection tube to form, between the front end of the solid fuel injection tube and a front end of the gas fuel injection tube, a first space for solid fuel and gas fuel premixing surrounded by a front end portion of the gas fuel injection tube (column 2 lines 63-68 and column 3 lines 1 to 9 teach that it is known in the prior art that the pulverized coal discharged from the outlet 241 is mixed with the auxiliary combustion gas discharged from the outlet 242 and is burned by the assistance of the primary flame by the liquid fuel, producing a secondary flame. In front of the combustion chamber 240, .

Regarding claim 3, US 4,928,605 Suwa (hereinafter “Suwa”) discloses:
The auxiliary burner for an electric furnace according to claim 1 (as discussed above),
wherein the front end of the gas fuel injection tube is located inside the combustion-supporting gas injection tube to form, between the front end of the gas fuel injection tube and a front end of the combustion-supporting gas injection tube, a second space for flame holding surrounded by a front end portion of the combustion-supporting gas injection tube (column 12 lines 10-66; embodiment 5 column 12 lines 11 to 68 and column 13 lines 1 to 68 and column 14 lines 1 to 3 teach the structure cited in the instant application see figure 9 below).

    PNG
    media_image1.png
    494
    648
    media_image1.png
    Greyscale
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,928,605 Suwa (hereinafter “Suwa”) in view of US 5714113 A Gitman (hereinafter “Gitman”)
Regarding claim 1, Suwa teaches An auxiliary burner for an electric furnace for manufacturing molten iron by melting iron scrap (Technical Field column 1 lines 15 to 18), and further discloses which is attached to the electric furnace and uses a gas fuel and a solid fuel as fuel (column 2 lines 28 to 30 teaches known prior art to include FIG. 1 shows an instance of the conventional combination burner which uses pulverized coal mixed with a liquid fuel), comprising: a solid fuel injection tube (conduit 233 in fig. 1 used as prior art for reference; pulverized coal-supplying pipe 202 in fig. 9) defining a first flow path through which the solid fuel passes and configured to inject the solid fuel from a tip of the first flow path (column 2 lines 62 to 66 teaches prior art The pulverized coal discharged from the outlet 241 is mixed with the auxiliary combustion gas discharged from the outlet 242 and is burned by the assistance of the a gas fuel injection tube arranged around the solid fuel injection tube (auxiliary combustion gas-supplying conduit 232 teach what is known in the prior art with fig. 1 and column 2 lines 51 to 56; column 12 lines 11 to 54 teach gaseous or liquid fuel-supplying conduit 203 feeds to 209a to 209n denote a plurality of auxiliary combustion gas heaters circumferentially disposed around the pulverized coal-supplying pipe 202), defining a second flow path through which the gas fuel passes between the gas fuel injection tube and an outer wall of the solid fuel injection tube (fig. 1 and column 2 lines 44 to 51 teach the known art; column 12 lines 11 to 54 teach gaseous or liquid fuel-supplying conduit 203 feeds to 209a to 209n denote a plurality of auxiliary combustion gas heaters circumferentially disposed around the pulverized coal-supplying pipe 202), and configured to inject the gas fuel from a tip of the second flow path (fig. 1 and column 2 lines 44 to 51 teach what is known in prior art; fig. 9 and column 12 lines 11 to 54 teach auxiliary combustion gas nozzle is formed to inject and burn gas fuel using auxiliary combustion gas into mixing chamber 214 and is therefore analogous to injecting gas fuel); and a combustion-supporting gas injection tube arranged around the gas fuel injection tube (column 2 lines 51 to 66 and fig. 1 teach what is known in the prior art; fig.9 and auxiliary combustion gas-supplying conduit 206 teach an analogous design concept to the instant application because gas-supplying conduit 206 is arranged around the plurality of conduits for supplying gaseous or liquid fuel 203), defining a third flow path through which a combustion-supporting gas passes between the combustion-supporting gas injection tube and an outer wall of the gas fuel injection tube (auxiliary combustion gas-supplying conduit , and configured to inject the combustion-supporting gas from a tip of the third flow path (column 3 lines 2 to 9 teach what is known in the prior art; auxiliary combustion gas-supplying conduit 234; fig.1, column 2 lines 66 to 68, column 3 lines 1 to 9 teach what is known in the prior art; fig. 9 and column 12 lines 11 to 54 teach 213 denotes a curtain nozzle for jetting auxiliary combustion gas so that the flow of auxiliary combustion gas forms an auxiliary combustion gas curtain enclosing the combustion chambers 210a to 210n), wherein a front end of the solid fuel injection tube is located inside the gas fuel injection tube to form, between the front end of the solid fuel injection tube and a front end of the gas fuel injection tube, a first space for solid fuel and gas fuel premixing surrounded by a front end portion of the gas fuel injection tube (column 2 lines 63-68 and column 3 lines 1 to 9 teach that it is known in the prior art that the pulverized coal discharged from the outlet 241 is mixed with the auxiliary combustion gas discharged from the outlet 242 and is burned by the assistance of the primary flame by the liquid fuel, producing a secondary flame. In front of the combustion chamber 240, a sub-combustion chamber 243 is defined by the inner face of the auxiliary combustion gas-supplying conduit 234 and the front face of main combustion chamber 240. The remainder of the auxiliary combustion gas is jetted into the sub-combustion chamber 243 through the space between the cylinder 239 and the conduit 234, and surrounds the primary and secondary flames to achieve a perfect combustion, though the prior art cited by Suwa has the order of gas fuel and solid fuel tubes reversed from the instant application, the same task is accomplished by the rearrangement wherein a front end of the solid fuel injection tube (solid fines supply inlet 111) is located inside the gas fuel injection tube to form (fig. 10 teaches this relationship), between the front end of the solid fuel injection tube and a front end of the gas fuel injection tube, a first space for solid fuel and gas fuel premixing surrounded by a front end portion of the gas fuel injection tube (mixing chamber 118; column 21 lines 32 to 44 teach the mixing of the solid particles and carrier gas).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Suwa reference, to include wherein a front end of the solid fuel injection tube is located inside the gas fuel injection tube to form, between the front end of the solid fuel injection tube and a front end of the gas fuel injection tube, a first space for solid fuel and gas fuel premixing surrounded by a front end portion of the gas fuel injection tube, as suggested and taught by Gitman, for the purpose of providing the advantage that the flows of 
Regarding claim 4, Suwa and Gitman teach and the auxiliary burner according to claim 1 as discussed above and Gitman further discloses An electric furnace comprising a furnace body (column 13 lines 62 to 64, FIG. 8 shows the location of components of multiple burner/injector means in an electric arc furnace in accordance with the invention; an electrode placed in the furnace body (column 20 lines 15 teach The combustor is permanently installed at a hot spot area so that the arc and the combustor very rapidly melt the scrap located in the predetermined area 351 between the electrode and the combustor); and the auxiliary burner according to claim 1 attached to the furnace body (see Gitman fig. 8 below).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Suwa reference, such that An electric furnace comprising a furnace body; an electrode placed in the furnace body; and the auxiliary burner according to claim 1 attached to the furnace body, as suggested and taught by Gitman, for the purpose of providing the advantage of so that the arc and the combustor very rapidly melt the scrap located in the predetermined area 351 between the electrode and the combustor (column 20 lines 15).

    PNG
    media_image2.png
    562
    613
    media_image2.png
    Greyscale

Regarding claim 5, Suwa and Gitman teach the auxiliary burner according to any one of claim 1 as discussed above and Gitman further discloses A method of producing molten iron, (column 1 lines 45 to 61 teaches the art of the use of a heater in the process),  to obtain molten iron (column 1 lines 16 to 18).  Gitman further teaches  the method comprising: melting iron scrap in an electric furnace (abstract teaches A burner/injector for providing a localized impingement flame or multiple flames for scrap heating and melting through use of a fluid fuel and at least one oxygen rich oxidizing gas) including a furnace body (column 13 lines 62 to 64, FIG. 8 shows the location of components of multiple burner/injector means in an electric arc furnace in accordance with the invention), an electrode placed in the furnace body (column 20 lines 15 teach The combustor is permanently installed at a hot spot area so that the arc and the combustor very rapidly melt the scrap located in the predetermined area 351 between the electrode and the combustor), and the auxiliary burner according to any one of claim 1 attached to the furnace body (see Gitman fig. 8 below), Therefore, it  the method comprising: melting iron scrap in an electric furnace including a furnace body, an electrode placed in the furnace body, and the auxiliary burner according to any one of claim 1 attached to the furnace body, , as suggested and taught by Gitman, as suggested and taught by Gitman, for the purpose of providing the advantage of so that the arc and the combustor very rapidly melt the scrap located in the predetermined area 351 between the electrode and the combustor (column 20 lines 15).
    PNG
    media_image2.png
    562
    613
    media_image2.png
    Greyscale

Regarding claim 8, Suwa teaches an electric furnace according to claim 3 as discussed above.  Suwa does not teach An electric furnace comprising a furnace body; an electrode placed in the furnace body; and the auxiliary burner for an electric furnace according to claim 3 attached to the furnace body. Along the same field of endeavor, Gitman is considered analogous art because Gitman discloses A burner/injector for providing a localized impingement flame or multiple flames for scrap heating and melting through use of a fluid fuel and at least one oxygen rich oxidizing gas (abstract).  Gitman teaches An electric furnace comprising a furnace body (column 13 lines 62 to 64, FIG. 8 shows the location of components of multiple ; an electrode placed in the furnace body (column 20 lines 15 teach The combustor is permanently installed at a hot spot area so that the arc and the combustor very rapidly melt the scrap located in the predetermined area 351 between the electrode and the combustor); and the auxiliary burner for an electric furnace according to claim 3 attached to the furnace body (see Gitman fig. 8 below).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Suwa reference, to include An electric furnace comprising a furnace body; an electrode placed in the furnace body; and the auxiliary burner for an electric furnace according to claim 3 attached to the furnace body, as suggested and taught by Gitman, for the purpose of providing the advantage of so that the arc and the combustor very rapidly melt the scrap located in the predetermined area 351 between the electrode and the combustor (column 20 lines 15).

    PNG
    media_image2.png
    562
    613
    media_image2.png
    Greyscale

Regarding claim 11, Suwa and Gitman teach the auxiliary burner according to claim 3 as discussed above and Suwa further discloses A method of producing molten iron, (column 1 lines 45 to 61);  (column 1 lines 16 to 18).  Gitman further teaches (abstract teaches A burner/injector for providing a localized impingement flame or multiple flames for scrap heating and melting through use of a fluid fuel and at least one oxygen rich oxidizing gas) including a furnace body (column 13 lines 62 to 64, FIG. 8 shows the location of components of multiple burner/injector means in an electric arc furnace in accordance with the invention), an electrode placed in the furnace body (column 20 lines 15 teach The combustor is permanently installed at a hot spot area so that the arc and the combustor very rapidly melt the scrap located in the predetermined area 351 between the electrode and the combustor), and the auxiliary burner according to claim 3 attached to the furnace body (see Gitman fig. 8 below), Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Suwa reference, to include , as suggested and taught by Gitman, as suggested and taught by Gitman, for the purpose of providing the advantage of so that the arc and the combustor very rapidly melt the scrap located in the predetermined area 351 between the electrode and the combustor (column 20 lines 15).

    PNG
    media_image2.png
    562
    613
    media_image2.png
    Greyscale

Claims 2, 6, 7, 9, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,928,605 Suwa (hereinafter “Suwa”) in view of US 5714113 A Gitman (hereinafter “Gitman”) in view of US6752620 Heier (hereinafter “Heier”)
Regarding claim 2, Suwa and Gitman teach the auxiliary burner for an electric furnace according to claim 1 as discussed above.  Suwa and Gitman do not teach wherein 0.2≤L/D≤1.5, where L is a length of the first space in a burner axis direction, and D is a discharge port diameter of the solid fuel injection tube.  However, Heier teaches wherein 0.2≤L/D≤1.5, where L is a length of the first space in a burner axis direction, and D is a discharge port diameter of the solid fuel injection tube (column 5 lines 21 to 23 teach the use of any fuel common in the art; column 1 lines 54 to 62 teach U.S. Pat. No. 5,669,766 (Hufton) as common art and U.S. Pat. No. 5,669,766 (Hufton) teaches the use of coal, a solid fuel; Heier teaches column 6 lines 12 to 14; the ratio, La /Da is preferably approximately 0.5 to 2).  Though Heir does not teach a ratio between 0.2 and 0.5, the advantage stated in the specification of the instant application paragraph 29 discloses “Therefore, L/D is preferably 0.2 or more, and more preferably 0.6 or more. In terms of premixing, L/D is preferably higher…therefore, L/D is preferably 1.5 or less, and more preferably 1.0 or less”, therefore this is encompassed in the wherein 0.2≤L/D≤1.5, where L is a length of the first space in a burner axis direction, and D is a discharge port diameter of the solid fuel injection tube, as suggested and taught by Heier, for the purpose of providing an area for the fuels to advantageously mix to create a stable flame.
Regarding claim 6, Suwa, Gitman, and Heier teach The auxiliary burner for an electric furnace according to claim 2 as discussed above and Suwa further discloses  wherein the front end of the gas fuel injection tube is located inside the combustion-supporting gas injection tube to form, between the front end of the gas fuel injection tube and a front end of the combustion-supporting gas injection tube, a second space for flame holding surrounded by a front end portion of the combustion-supporting gas injection tube (column 12 lines 10-66; Embodiment 5 see figure 9 below).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application reference, such that wherein the front end of the gas fuel injection tube is located inside the combustion-supporting gas injection tube to form, between the front end of the gas fuel injection tube and a front end of the combustion-supporting gas injection tube, a second space for flame holding surrounded by a front end portion of the combustion-supporting gas injection tube, as suggested and taught by Suwa reference, for the purpose of 

    PNG
    media_image1.png
    494
    648
    media_image1.png
    Greyscale


Regarding claim 7, Suwa, Gitman, and Heier teach for an electric furnace according to claim 2 as discussed above.  Gitman, further teaches an electric furnace comprising a furnace body (column 13 lines 62 to 64, FIG. 8 shows the location of components of multiple burner/injector means in an electric arc furnace in accordance with the invention); an electrode placed in the furnace body (column 20 lines 15 teach The combustor is permanently installed at a hot spot area so that the arc and the combustor very rapidly melt the scrap located in the predetermined area 351 between the electrode and the combustor); and the auxiliary burner according to claim 2 attached to the furnace body (see Gitman fig. 8 below).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Suwa and Heier reference, such that an electric furnace comprising the auxiliary burner, as suggested and taught by Suwa, for the purpose of providing the advantage of a creating a means for melting steel scrap, aluminum, copper and the like (Suwa column 1 lines 16-18).
 
    PNG
    media_image2.png
    562
    613
    media_image2.png
    Greyscale

Regarding claim 9, Suwa, Gitman, and Heier teach and the auxiliary burner according to claim 6 as discussed above and Suwa, further teaches  (column 1 lines 16-18) according to claim 6 attached to the furnace body. Gitman further teaches an electric furnace comprising a furnace body (column 13 lines 62 to 64, FIG. 8 shows the location of components of multiple burner/injector means in an electric arc furnace in accordance with the invention); an electrode placed in the furnace body (column 20 lines 15 teach The combustor is permanently installed at a hot spot area so that the arc and the combustor very rapidly melt the scrap located in the predetermined area 351 between the electrode and the combustor); according to claim 6 attached to the furnace body (see Gitman fig. 8 below). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Suwa reference, to include an electric furnace comprising a furnace body; an electrode placed in the furnace body; according to claim 6 attached to the furnace body, as suggested and taught by Gitman, as suggested and taught by Gitman, for the purpose of providing the advantage of so that the arc and the combustor very rapidly melt the scrap located in the predetermined area 351 between the electrode and the combustor (column 20 lines 15).
    PNG
    media_image2.png
    562
    613
    media_image2.png
    Greyscale

Regarding claim 10, Suwa, Gitman, and Heier teach the auxiliary burner according to claim 2 as discussed above.  Suwa further teaches a method of producing molten iron, (column 1 lines 45 to 61)  (column 1 lines 16 to 18).  Gitman further teaches  the method comprising: melting iron scrap in an electric furnace (abstract teaches A burner/injector for providing a localized impingement flame or multiple flames for scrap heating and melting through use of a fluid fuel and at least one oxygen rich oxidizing gas) including a furnace body (column 13 lines 62 to 64, FIG. 8 shows the location of components of multiple burner/injector means in an electric arc furnace in accordance with the invention), an electrode placed in the furnace body (column 20 lines 15 teach The combustor is permanently installed at a hot spot area so that the , and the auxiliary burner according to claim 2 attached to the furnace body (see Gitman fig. 8 below),   Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that  the method comprising: melting iron scrap in an electric furnace including a furnace body, an electrode placed in the furnace body, and the auxiliary burner according to claim 2 attached to the furnace body,  as suggested and taught by Gitman, as suggested and taught by Gitman, for the purpose of providing the advantage of so that the arc and the combustor very rapidly melt the scrap located in the predetermined area 351 between the electrode and the combustor (column 20 lines 15).

    PNG
    media_image2.png
    562
    613
    media_image2.png
    Greyscale

Regarding claim 12, Suwa, Gitman, and Heier teach the auxiliary burner according to claim 6 as discussed above.  Suwa further discloses a method of producing molten iron, (column 1 lines 45 to 61)  (column 1 lines 16 (abstract teaches A burner/injector for providing a localized impingement flame or multiple flames for scrap heating and melting through use of a fluid fuel and at least one oxygen rich oxidizing gas) including a furnace body (column 13 lines 62 to 64, FIG. 8 shows the location of components of multiple burner/injector means in an electric arc furnace in accordance with the invention), an electrode placed in the furnace body (column 20 lines 15 teach The combustor is permanently installed at a hot spot area so that the arc and the combustor very rapidly melt the scrap located in the predetermined area 351 between the electrode and the combustor), and the auxiliary burner according to claim 6 attached to the furnace body(see Gitman fig. 8 below),  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Suwa reference, to include the method comprising: melting iron scrap in an electric furnace including a furnace body, an electrode placed in the furnace body, and the auxiliary burner according to claim 6 attached to the furnace body as suggested and taught by Gitman, as suggested and taught by Gitman, for the purpose of providing the advantage of so that the arc and the combustor very rapidly melt the scrap located .
    PNG
    media_image2.png
    562
    613
    media_image2.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609.  The examiner can normally be reached on 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/            Examiner, Art Unit 3761

/DANA ROSS/            Supervisory Patent Examiner, Art Unit 3761